Citation Nr: 1508549	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Following a May 2012 Travel Board hearing and a June 2012 remand, the Board denied this claim in a February 2013 decision.  Subsequently, this matter was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court endorsed a joint motion for remand (JMR), which vacated the February 2013 Board decision that denied the claim for service connection for a right knee disability, and remanded the matter for compliance with the instructions in the joint motion.  The Board then remanded the claim back to the agency of original jurisdiction (AOJ) in June 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case in June 2014 for a VA opinion addressing whether the service-connected left knee disorder caused or aggravated the claimed right knee disorder.  In a July 2014 opinion, a VA found that no such causal relationship existed between the two disorders.  In setting forth a rationale, the examiner noted that "[f]irst c/o right knee pain was 11/2008 which is 57 years after left knee
injury which is too long to be etiologically related."  

However, the VA doctor's assessment of the date of onset of this disability is markedly inaccurate.  In a July 1992 claim, the Veteran indicated that he had been seen at a VA facility in June 1992 for his "knees."  The claims file includes an October 1992 VA x-ray report indicates narrowing of the lateral joint compartment of the right knee.  While this was noted to possibly be related to degenerative change, the location was found to be "not typical."  In November 1992, during VA treatment, the Veteran reported right knee pain from overuse.  

In short, the VA doctor's opinion is based upon an inaccurate factual premise, given that the Veteran clearly complained, and had objective findings on x-ray, of a right knee disability approximately 16 years prior to the timeframe cited by the doctor.  The doctor's opinion thus lacks probative value, and a further opinion more accurately reflecting the facts of record must be requested upon remand.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise)).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file must be forwarded to a VA medical professional for the purposes of a further etiology opinion.  The Board directs the attention of the medical professional to the fact that the Veteran's initial complaints of, and treatment for, a right knee disability date back to 1992, as described above.  Bearing that in mind, the medical professional is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disorder was either caused or aggravated by the service-connected left knee disorder.  The examiner must support this opinion with a thorough rationale.

2.  Then, after ascertaining that the requested opinion has been provided as requested above, the AOJ must readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




